\DOO\]O\(JIyI>w[\))-l

NNNNNNNNN)-dv-\)-\»~)-\»-\)-\)-\>-\»-\
Oo\`|O\Ul»-l>»b~>[\.>)-\C>©OO\]O\UI»J>~MN|-\O

 

 

 

 

 

 

 

 

 

 

 

 

____F|LED _____RECE|VED
___ENTERED _____SERVED ON
COUNSEL/PARTiES OF RECORD
JAN 22 2019
CLERK US D|STR|CT COURT
D|STR|CT OF NEVADA
BY: DEPUTY
UNITED STA'I`ES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA , y 2:18-CR-040-JAD-CWH
Plaintiff, Preliminary Order of Forfeiture
v. l 1 l
ROBERT WILLIAM SURDEL,
Defendant.
This Court finds Robert William Surdel pled guilty to Counts One and Two of a
Two-Count Crirninal lndictrnent charging him in Count One with receipt of child

pornography in violation of 18 U.S.C. § 2252A(a)(2) and in Count Two with possession of
child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). Criminal Indictrnent, ECF
No. l; Change of Plea, ECF No. _; Plea Agreement,

This Court finds Robert Williarn Surdel agreed to the forfeiture of the property set
forth in the Plea Agreement, the Bill of Particulars, and the Forfeiture Allegation of the
Crirninal Indictrnent. Criminal Indictrnent, ECF No. 1; Bi]l of Particulars, ECF No. _;
Change of Plea, ECF No. _; Plea Agreement,

This Court fmds, pursuant to Fed. R. Crirn. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement,
the Bi]l of Particulars, and the Forfeiture Allegation of the Criminal Indictment and the
offenses to which defendant Robert William Surdel pled guilty.

The following property is (l) any visual depiction described in 18 U.S.C. § 2252A, or
any book, magazine, periodical, filrn, videotape, or other matter which contains any such

visual depiction, which was produced, transported, mailed, shipped or received in Violation

 

\QOO\]O\U!»J>UJ[\))-\

NNNNN[\J[\JNl\>>-»-\)-\)-\)d)-\>-\»-\)-\»-\
OC\IO\Lh\-bWN)-dO\OOO\IO\Ul)-PWNl-*O

 

 

of 18 U.S.C. § 2252A(a)(2_) and 2252A(a)(5)(B) and (2) any property, real or personal, used
or intended to be used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2)
and 2252A(a)(5)(B) or any property traceable to such property, and is subject to forfeiture
pursuant to 18 U.S.C. § 2253(a)(1) and 2253(a)(3):
l. Samsung Galaxy 86 SM-G920P cell phone, bearing Il\/[EI 990005789968105;

. LG Tribute 5 LS675 cell phone, bearing llWEI 356948071906051;

. Apple iPhone 58 Al453 cell phone, bearing ]l\/IEI 352029060646224;

. Dell Venue 3730 Tablet, bearing S/T CTlNHZl;

2
3
4
5. Toshiba AT300 Tablet, bearing S/N 4C216495R;

6. Western Digital Element external I-]DD, bearing S/N WCAZA5461008;

7. HP Pavilion G6 Laptop, bearing S/N 5CD2411007;

8. Toshiba Hard Drive MQOlABD075, bearing S/N 9254C05JT;

9. Samsung Galaxy tablet (white), model # SM-T113, s/n: R52J711519A; and

10. Samsung Galaxy S III cell phone, model SGH-i747, s/n: R31D51B4PEM
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Robert William Surdel in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

of America shall publish for at least thirty (30) consecutive days on the official internet
2

 

\OOC\]O\U'I»I>()JN)_I

NNNNNNNNNHr-\)-\v-\)-\)-\»-\»-l>-\)-\
OOMO\UI)J>L)JN»-\O\OOO\]O\U!)J>~C»Nr-\O

 

 

government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Oflice at the following address at the time of »filing:

Daniel D. Hollingsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to

administratively forfeit the above-described property.
/ / /

 

\OOO\]O\U!)-I>L)JN»-\

NNNNNNNNN)-d)-\r-\»-\)-\»-\r-‘»-\»-\»-\
OQ\]O\UI)-bb-l[\))-\O\QOO\]O\(!I»-B(»N)-\O

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record. X

DATED this»§l_"<(i§y of §§ motive 211/2019

UNEEE$TATE@BSTRICT mnGE

 

 

